DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
 

Response to Argument
Applicant's arguments and amendments received 02/03/2022 have been fully considered.  
with regard to 35 U.S.C. § 102, applicant argues that the cited prior art does not disclose “see applicant argument pages 11-13”. This language corresponds to the newly amended language of claims 1 and 8. 
As such, these have been considered but they are not persuasive as addressed below. See the rejection below how the art on record reads on the newly amended language of claims as well as the examiner's interpretation of the cited art in view of the presented claim set.
Further Karve teaches:
In considering the user's cognitive state, cognitive characteristics may include, e.g., user demographics, age, interests, cognitive impairments, emotional considerations, etc. Determination of the user's cognitive state may be based on any appropriate method, including, for example, a user or group profile, biometric monitoring of a user's response to content, a parent's or caregiver's settings, etc. The biometric monitoring may include monitoring the user's medical vitals for e.g., high blood pressure, or may alternatively monitor subtler and non-invasive forms of biometric information. The user's medical profile may include baseline vital information, psychological factors (such as responsiveness to violent imagery), and existing medical conditions. Other information related to the user's cognitive state may include weather and temperature information and self-reported or data-mined mood information from, e.g., social networks.
Karve, 0018; emphasis added.



Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites series of steps of identifying, determining, modifying…..media content related to concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claim recites identifying, determining, modifying…..media content. The limitation of identifying, determining, modifying is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer-implemented, computer readable storage media, processor” nothing in the claim element precludes the step from practically being performed in the mind.
For example, but for the “by a computer system” language, “identifying, determining, modifying” in the context of this claim encompasses the user manually calculating or processing the amount of use of each media content. Similarly, the limitation of “generating a similarity score” a set of media content, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 

For example, but for the “by the computer system” language, “generating a similarity score” in the context of this claim encompasses the user thinking that the most-used violence related video should be ranked higher than the peacefully march related video. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a computer system to perform identifying, determining, modifying steps. The “computer system” in both steps is recited at a high-level of generality (i.e., as a generic “system” performing a generic computer function of identifying, determining, modifying…..based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer system” to perform identifying, determining and modifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception 
Claims 2-7, 9-14, 26-19 and 20 also does not add any additional elements, as such the claims are not patent eligible.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karve et al. US 2017/0098465

In regarding to claim 1 Karve teaches:
1. A computer-implemented method comprising: identifying one or more entities in media content; 
Referring now to FIG. 1, a method of shaping content is shown. While a user is engaged with a piece of content (e.g., audiovisual content, textual content, etc.), block 102 determines the user's cognitive state. This may be accomplished by any appropriate technique, as described above. Block 104 determines the user's temporal circumstances. These circumstances may include the time of day, the user's schedule (based on reference to the user's calendar to determine an amount of time available to consume the media), and circumstances within the content (e.g., running time, time elapsed, time to a reasonable stopping point, etc.).
Karve, 0018, 0020-0023; emphasis added


Determining, based on a user profile of a user, that an identified entity of the one more identified entities is associated with sensitive material to which the user has an adverse reaction, as indicated by the user profile of the user; 
Block 105 determines a degree of compression for the content to be shaped. A function is used to translate the user's cognitive state and the temporal circumstances, weighted by an importance value, into a degree of compression. In one example, if the user's cognitive state is measured as fatigue on a scale of 0 to 1 and an amount of available time is one hour for a piece of content that is one and a half hours long, the block 105 determines a running time for the shaped content. Following this example, a higher fatigue level or shorter available time may lead to a higher degree of compression, while a lower fatigue or longer available time may lead to less compression. Any appropriate function may be used, tailored to the types of data available.
Karve, 0018, 0020-0023; emphasis added


in response to determining that the identified entity of the one or more identified entities associated with is sensitive material, 
Karve, 0018, 0020-0023


determining a contextual impact of the identified entity based, at least in part, on an identified media type associated with the media content, a calculated percentage of time the identified entity is displayed in the media content, and determined relevancy [claim interpretation see at least paras. 0023-0024 Patent App. Publication]
Block 105 determines a degree of compression for the content to be shaped. A function is used to translate the user's cognitive state and the temporal circumstances, weighted by an importance value, into a degree of compression. In one example, if the user's cognitive state is measured as fatigue on a scale of 0 to 1 and an amount of available time is one hour for a piece of content that is one and a half hours long, the block 105 determines a running time for the shaped content. Following this example, a higher fatigue level or shorter available time may lead to a higher degree of compression, while a lower fatigue or longer available time may lead to less compression. Any appropriate function may be used, tailored to the types of data available.



and modifying the media content based on the determined contextual impact of the identified entity, the modifying comprising performing an ameliorative action identified based on the user profile.
Block 105 determines a degree of compression for the content to be shaped. A function is used to translate the user's cognitive state and the temporal circumstances, weighted by an importance value, into a degree of compression. In one example, if the user's cognitive state is measured as fatigue on a scale of 0 to 1 and an amount of available time is one hour for a piece of content that is one and a half hours long, the block 105 determines a running time for the shaped content. Following this example, a higher fatigue level or shorter available time may lead to a higher degree of compression, while a lower fatigue or longer available time may lead to less compression. Any appropriate function may be used, tailored to the types of data available.
Karve, 0018, 0020-0023; emphasis added
 
In regarding to claim 2 Karve teaches:
2. The computer-implemented method of claim 1, wherein the determining that the identified entity of the one more identified entities is associated with sensitive material comprises: generating a similarity score indicative of relatedness between the identified entity and one or more other entities associated with sensitive material; 
Block 105 determines a degree of compression for the content to be shaped. A function is used to translate the user's cognitive state and the temporal circumstances, weighted by an importance value, into a degree of compression. In one example, if the user's cognitive state is measured as fatigue on a scale of 0 to 1 and an amount of available time is one hour for a piece of content that is one and a half hours long, the block 105 determines a running time for the shaped content. Following this example, a higher fatigue level or shorter available time may lead to a higher degree of compression, while a lower fatigue or longer available time may lead to less compression. Any appropriate function may be used, tailored to the types of data available.
In one embodiment, degree of compression may simply be multiplied by the weight value. For example, if the piece of content is deemed to be critical for the user, the weight value may be set equal to zero, such that the content will not be compressed at all, regardless of what degree of compression is computed. On the other hand, if the content is not important, then the value may be set to a high value, such as, e.g., 0.9. It is contemplated that any appropriate weighting scale may be used



and in response to the generated similarity score reaching or exceeding a similarity threshold, classifying the identified entity as sensitive material. 
Karve, 0018, 0020-0023

In regarding to claim 3 Karve teaches:
The computer-implemented method of claim 1, wherein the determining the contextual impact of the identified entity comprises: identifying a media type associated with the media content; in response to identifying that the media type associated with the media content is a video, calculating the percentage of time the identified entity is displayed in the video; and performing processing based on the calculating.
Karve, 0018, 0020-0023



In regarding to claim 5 Karve teaches:
5. The computer-implemented method of claim 1, wherein the determining the contextual impact of the identified entity comprises: identifying a media type associated with the media content;
Karve, 0018, 0020-0023

in response to identifying that the media type associated with the media content is an image, 
Karve, 0018, 0020-0023


calculating a percentage of size the identified entity occupies in the image; and performing processing based on the calculating.
Block 105 determines a degree of compression for the content to be shaped. A function is used to translate the user's cognitive state and the temporal circumstances, weighted by an importance value, into a degree of compression. In one example, if the user's cognitive state is measured as fatigue on a scale of 0 to 1 and an amount of available time is one hour for a piece of content that is one and a half hours long, the block 105 determines a running time for the shaped content. Following this example, a higher fatigue level or shorter available time may lead to a higher degree of compression, while a lower fatigue or longer available time may lead to less compression. Any appropriate function may be used, tailored to the types of data available.
Karve, 0021, 0023; emphasis added


In regarding to claim 6 Karve teaches:
6. The computer-implemented method of claim 5, wherein the performing processing comprises one selected from the group consisting of: in response to determining that the calculated percentage of size the identified entity occupies in the image exceeds three percent of material presented in the image, identifying contextual impact of the identified entity in the image as being relevant and in response to determining that the calculated percentage of size the identified entity occupies in the image does not exceed three percent of material presented in the image, identifying contextual impact of the identified entity in the image as being non relevant.
Karve, 0021-0023
 

In regarding to claim 7 Karve teaches:
7. The computer-implemented method of claim 1, wherein the media content is initially an unmodified version of the media content, wherein the modifying the media content based on the determined contextual impact of the identified entity comprises: altering the identified entity to produce a modified version of the media content with the altered identified entity therein such that the altered identified entity therein is still representative of the identified entity in the unmodified version of the media content.
A method for shaping content includes determining a degree of compression for a piece of content, using a processor, based on a user's cognitive state and a set of temporal circumstances that include a run-time of the piece of content and time constraints imposed by the user's schedule. The piece of content is modified to constrain its play time in accordance with the degree of compression by deleting portions of the content to make the modified piece of content fit within the time constraints. 
Karve, 0006; emphasis added

Claims 8-9 and 12-14 list all similar elements of claims 1-2 and 5-7, but in program form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2 and 5-7 applies equally as well to claims 8-9 and 12-14.

Claims 15-17 and 19-20 list all similar elements of claims 1-3, 5-6, but in program form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2, 5-6 applies equally as well to claims 15-17 and 19-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/            Examiner, Art Unit 2481